Citation Nr: 1718977	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  08-28 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to Agent Orange or as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for heart disease, to include as due to exposure to Agent Orange or as secondary to diabetes mellitus or service-connected PTSD.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus or service-connected PTSD.

4.  Entitlement to a disability rating higher than 50 percent for PTSD.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2007 and April 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision dated in September 2012, the Board denied pending appeals for a disability rating higher than 50 percent for PTSD and a compensable rating for left ankle scar; and then remanded the issues of service connection for heart disease, hypertension, diabetes, and entitlement to TDIU, for further development.  In October 2012 the Veteran appealed the Board's September 2012 denial of his claims for increased rating.  In a Memorandum Decision dated in September 2012 the Court of Appeals for Veterans' Claims (Court) affirmed that part of the Board's September 2012 decision that denied an increased rating for left ankle scar, and vacated and remanded that part of the decision that denied an increased rating for PTSD for further development.

In a decision dated in May 2013, the Board denied service connection for diabetes; and then remanded the issues of service connection for heart disease and hypertension, and the issue of entitlement to TDIU, for further development.  In July 2013 the Veteran appealed the Board's May 2013 denial of his claim for service connection for diabetes; and in January 2014 the parties filed a Joint Motion for Remand (JMR).  In an Order dated in February 2014 the Court granted the parties' Motion; vacated the Board's May 2013 denial of service connection for diabetes; and remanded the matter for further development.  

In a decision dated in January 2014, the Board denied the issues of service connection for heart disease and hypertension, and the issue of entitlement to TDIU.  In February 2014 the Veteran appealed that decision; and in May 2014 the parties filed a Joint Motion for Remand.  In an Order dated in May 2014 the Court granted the parties' Motion; vacated the January 2014 Board decision; and remanded the issues addressed in that decision for further development.

In August 2014 these matters were remanded for further development, in light of the November 2013 Court Memorandum Decision, the January 2014 JMR and ensuing February 2014 Court Order, and the May 2014 JMR.

In April 2017, the Veteran's attorney submitted additional evidence on behalf of the Veteran.  Although a waiver of initial RO consideration was not indicated with the evidence, the Board notes that the Veteran indicated that he wanted to waive any additional evidence.  See June 2014 correspondence.

The issues of an increased rating for PTSD as well as TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  The Veteran did not set foot on land or serve in the inland waters of Vietnam during the Vietnam War, so Agent Orange exposure is not presumed; and actual exposure to Agent Orange is not shown.

2.  Diabetes mellitus was demonstrated years after service and is not etiologically related to the Veteran's military service and has not been caused or made worse by his service-connected PTSD. 
3.  A heart disability is not etiologically related to the Veteran's military service and has not been caused or made worse by his service-connected PTSD.

4.  Hypertension is not related to the Veteran's military service and has not been caused or made worse by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred, and may not be presumed to have been incurred, during active duty service; and it is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016). 

2.  The Veteran does not have a heart disability that is the result of disease or injury incurred in or aggravated by active military service; a heart disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated by active military service; hypertension is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The Veteran contends that service connection is warranted for diabetes mellitus and heart disease as incurred due to herbicide exposure during his active duty service in the waters surrounding the Republic of Vietnam.  He specifically asserts that that he developed diabetes mellitus type II and heart disease due to exposure to Agent Orange while serving aboard the U.S.S. St. PAUL, while the ship was deployed in the territorial waters off Vietnam in 1966.  He contends that while aboard ship he was exposed to dioxin residue on aircraft returning from sorties over Vietnam, and to dioxins drifting from land onto the ship.  Thus, the Board will first consider whether the evidence shows exposure to an herbicide agent.

With regards to service connection on a presumptive basis, a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that the veteran actually stepped foot on land in Vietnam. Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307 (a)(6)(iii), the service member must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

In a memorandum dated May 1, 2009, the U. S. Army & Joint Services Records Research Center (JSRRC) advised that there was no evidence that Navy ships transported tactical herbicides from the United States to Vietnam; no evidence that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides; and no evidence that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

In May 2011 the JSRRC notified VA that 1966 command history records confirm that the U.S.S. St. PAUL (CA-73) conducted periods of Naval Gunfire Support Operations off the coast of the Republic of Vietnam from June 5 to July 10; July 24 to August 28; and September 16 to October 17, 1966.  During that timeframe the U.S.S. St. PAUL supported forces ashore in Vietnam.  It made ports of call in the Philippines, Japan, and Hong Kong.

In statements received by VA in August 2011 and August 2012, the Veteran reiterated that the U.S.S. St. PAUL was situated in the territorial waters of Vietnam during the Vietnam War.  In the 2012 statement he said that the U.S.S. St. PAUL was situated 3 miles off the coast of Vietnam while he was aboard that vessel.

The Veteran has not alleged that he set foot in the Republic of Vietnam.  In his lay statement, he reported serving off the Vietnamese coast while aboard the U.S.S. St. Paul and has argued that his ship was within one league (three nautical miles) of the coast of the Republic of Vietnam and should count as service in the Republic of Vietnam for purposes of the presumption.  The presence of the U.S.S. St. Paul along the Vietnamese coast is not in dispute, nor is its crucial role in providing fire support as part of the war effort.  Instead, the question is whether the Veteran's service aboard that ship entitles him to the presumption of herbicide exposure.  It does not.  Service along the coastal waterways of Vietnam is not service in the Republic of Vietnam for purposes of the presumption of herbicide exposure.  Therefore, exposure to herbicides is not conceded.

In a June 2001 telephone conversation regarding the Veteran's claim of service connection for diabetes mellitus, the Veteran stated that while he was not alleging that he had served on the ground in Vietnam, he was exposed to herbicides from his exposure to ground troops who had served on the ground in Vietnam.  VA does not recognize any presumption of secondary exposure.  Additionally, there is no evidence of incidental exposure aboard the U.S.S. St. Paul.  The JSSRC, after diligent investigation, found that there was no evidence of residual dioxin contamination from returning sorties on vessels off the coast of Vietnam or on equipment used in Vietnam.  The only evidence to the contrary is the Veteran's unsubstantiated allegations.  The Board finds the Veteran's lay statements less probative than the JSSRC research.  Consequently, exposure to herbicides has not been established.  Thus, a grant of service connection on a presumptive basis is not warranted here.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).  As such, in the alternative, the Veteran asserts that his diabetes, heart disease; as well as hypertension are secondary to his service-connected PTSD.  The Veteran has also indicated that his heart disease and hypertension are secondary to his diabetes.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for diabetes mellitus, cardiovascular disease, and hypertension), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

At the outset, as noted, the Veteran has indicated that his heart disability and hypertension are due to his current diabetes mellitus.  The provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused by a service-connected disability.  In this case, as discussed below, service connection for diabetes mellitus has been denied.  Accordingly, there is no legal basis of entitlement to secondary service connection because the Veteran has not been granted service connection for the disability that he alleges caused the claimed disability.  Therefore, with respect to this claim of secondary service connection as pertaining to the heart/hypertension and diabetes mellitus, application of the law to the facts is dispositive, and the appeal under this theory must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Diabetes Mellitus, II

As, on these facts, neither presumed nor actual in-service exposure to herbicides, to include Agent Orange, is warranted or shown, the Board has, like the AOJ, considered the claim for service connection for diabetes mellitus under other theories of entitlement.  The Board also finds, however, that no other legal theory provides a basis for an award of service connection for the disability at issue.

Service treatment records contain no record of any complaint, finding, history, symptom, treatment, or diagnosis of elevated blood sugar, much less diabetes mellitus.  In 1967 the Veteran separated from active duty service.  Medical records dating from 2000, but not before, show a diagnosis of diabetes mellitus type II.  

Absent competent evidence indicating diabetes mellitus within one year of the Veteran's separation from service, the Board finds that service connection may not be awarded on a presumptive basis as a chronic disease defined in 38 C.F.R.§ 3.309 (a).  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability-in this case, approximately 33 years-is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Here, the lack of any evidence (or even lay assertions) of symptoms during service which have continued to the present day preponderates against awarding service connection on the basis of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).

There also is no competent evidence or opinion even suggesting that there exists a medical nexus between the diabetes mellitus diagnosed so many years after the Veteran's discharge and any incident of service.  The Board observes, however, in an October 2011 statement, the Veteran's VA physician indicated that the service-connected PTSD (residual combat stress) "is a stress that has a long term effect on the body that can interfere with the routine acts of daily living" and "could have an effect on diseases such as diabetes and coronary artery disease".

During the October 2012 VA examination, the examiner noted that diabetes mellitus was diagnosed in 2002.  After a review of the claims file and examination of the Veteran, the examiner opined that it was less than likely that the Veteran's diabetic condition is caused by or aggravated by his service-connected PTSD.  He reasoned that there is no mechanism for endocrine disorders such as diabetes to be caused by or aggravated by a non-endocrine disorder such as PTSD.

Pursuant to the August 2014 remand, an addendum opinion was obtained in June 2015 with regards to whether the Veteran's diabetes was secondary to his service-connected PTSD.  The examiner opined:

"[The Veteran] was diagnosed with obesity in 1998, hyperlipidemia and diabetes mellitus in 2000, and PTSD in 2002.  This Veteran was diagnosed with diabetes mellitus two years prior to being diagnosed with PTSD.  The PTSD is repeatedly documented in his medical records as mild in nature.  He has also been diagnosed with the two additional psychiatric diagnoses of Depression in 2002 and Borderline Personality in 1998.

In October 2011, a cardiologist, who was one of this Veteran's physicians, gave the medical opinion that this Veteran's residual combat stress "is a stress that has a long term effect on the body that can interfere with the routine acts of daily living" and "could have an effect on diseases such as diabetes and coronary artery disease".  The Veteran also gave an account of the onset and the chronicity of his diabetes mellitus, attempting to relate his diabetes to his PTSD.  This Veteran has Type 2 diabetes mellitus (DM) which is characterized by hyperglycemia.  It results from resistance to insulin action, inadequate insulin secretion, and excessive or inappropriate glucagon secretion.  The two most significant risk factors are family history of DM and obesity.  There are no specific studies indicating that PTSD is a risk factor for DM.  This Veteran did have at least two of the major risk factors, obesity and dyslipidemia (specifically hyperlipidemia), neither of which can be specifically linked to PTSD.  This Veteran's diabetes mellitus preceded his diagnosis of mild PTSD by two years.  There was no worsening beyond the natural progression of his diabetes mellitus after he received his diagnosis of PTSD. Therefore, it is my medical opinion, that this Veteran's PTSD neither caused nor aggravated his Diabetes Mellitus."

In April 2017 correspondence, the Veteran's attorney indicated that the diabetes mellitus is secondary to PTSD.

As for October 2011 VA cardiologist opinion that suggested that the Veteran's diabetes mellitus type II may be aggravated by his service-connected PTSD.  38 C.F.R. § 3.310.  The Board observes the cardiologist stated that a feeling of constant danger could cause a person to engage in stress avoidant behaviors such as smoking or overeating, which could in turn have an effect on diseases such as diabetes.  This opinion, which is arguably outside of this physician's medical expertise (see Sklar v. Brown, 5 Vet. App. 140, 146 (1993)(providing that a specialist's opinion as to a medical matter outside of his or her specialty is to be given little weight)), is too speculative to establish a causal relationship; so it is of little probative weight.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (providing that generic statements about the possibility of a link are too general and inconclusive to establish a causal relationship).  In other words, the cardiologist has not stated that this Veteran's diabetes was caused by smoking and/or overeating secondary to his PTSD, and no other physician has asserted there was this link.  

Moreover, the cardiologist's opinion is flatly refuted by October 2012 and June 2015 VA providers, who advise that there is no mechanism for endocrine disorders as diabetes mellitus to be caused or aggravated by a non-endocrine disorder such as PTSD; as well as there was no evidence that the diabetes has worsened beyond the natural progression of the disease, and the Board finds this evidence, which was provided after appropriate examination, laboratory work, and claims file review, to be highly probative evidence against the claim.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 S.Ct.1251 (2000) (it is not error for the Board to value one medical opinion over another, so long as a rational basis for doing so is given).  

The Board notes that a veteran, under certain circumstances, may be competent, as a layperson, to identify a simple medical condition and offer an opinion on a simple medical condition.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); Jandreau at 1377, n. 4 (sometimes a layperson will be competent to identify a simple condition, for example, a broken leg, and sometimes not, for example, a form of cancer).  However, diabetes mellitus type II is not a condition under case law that has been found to be capable of lay observation, as clinical testing is required for its diagnosis, and medical expertise is needed to determine the etiology.  As the presence/diagnosis and etiology of diabetes mellitus type II cannot be made by the Veteran as a lay person based on mere personal observation, which is, perceived by visual observation or by any other of the senses, diabetes mellitus type II is not a simple medical condition that the Veteran is competent to identify.  The determination as to the presence, diagnosis, and etiology of the disability is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of diabetes mellitus type II.  Additionally, to the extent the Veteran implies a causal relationship between diabetes mellitus type II and his service or service-connected PTSD, the "nexus" requirement, such an implication would constitute the Veteran's opinion, but such an opinion would require specialized education, training, or experience, which has not been factually established.  The Veteran's lay opinion regarding a direct nexus to service or secondary to service-connected PTSD is consequently not probative evidence.

In short, the preponderance of the evidence shows that the Veteran's diabetes mellitus type II, which began more than 33 years after service, did not begin during service and is not related to any incident of the Veteran's service, including a service-connected disability.  The evidence also preponderates against a finding that the Veteran was incidentally exposed to Agent Orange during his wartime service in the waters off Vietnam.  Service connection for diabetes mellitus type II based on all applicable theories of service connection, including alleged exposure to Agent Orange, or as aggravated by the Veteran's service-connected PTSD, is therefore not warranted and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Heart Disease

The Veteran was diagnosed with coronary artery disease (CAD) in 1997.  Recent VA examinations have confirmed that he has CAD.  See October 2012 VA examination.  Thus, the current disability requirement is met.

There is no record of a diagnosis of CAD during service or any symptoms attributable to a heart disability.  At the time of his separation, the Veteran's heart and vascular system were found to be normal.  Moreover, as discussed above, the Veteran's claimed exposure to herbicides has not been established.  Thus, the inservice incurrence requirement is not met and direct service connection is not warranted.

Alternatively, the Veteran has claimed service connection for a heart condition secondary to his service connected PTSD.  

As noted above, the Veteran has a current diagnosis of CAD.  Additionally, he is currently service connected for PTSD.  Thus, the first two requirements for secondary service connection have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected PTSD and the current CAD.  To this end, the Veteran submitted an October 2011 statement from a professor of medicine noting, in relevant part, that "PTSD is listed as being associated with increased risks for conditions such as angina, congestive heart failure and asthma."  Although this statement does not purport to render an opinion in the Veteran's specific case, it was sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The March 2012 examiner found that there was no causal relationship between PTSD and CAD.  In the accompanying rationale, this examiner noted that although it was theoretically possible that angina caused by ischemic heart disease could be triggered by PTSD, there were no incidences of the Veteran having ascribed his chest pain to any episode of anxiety or fear.  Instead, all angina complaints documented in the summaries occurred either while the Veteran was sedentary as on the phone or watching TV, or when the Veteran was involved in some type of exertion like vacuuming or moving furniture.  Additionally, the October 2012 VA examiner, after reviewing the claims file, found that it was less than likely that the Veteran's claimed heart condition was caused or aggravated by his PTSD.  The accompanying rationale stated that PTSD is not a known and agreed-upon risk factor for heart disease.  Finally, the June 2013 VA examiner found that it was less likely than not that the Veteran's CAD was caused or aggravated by his service-connected PTSD.  Instead, this examiner found that the etiology of the Veteran's CAD was multifactor and included age at onset, long smoking history (found to be a more likely cause), hypertension, diabetes mellitus, obesity, family history, and hyperlipidemia.  Aggravation of CAD over the years would also be from those risk factors.  This examiner reviewed the cardiologist's note suggesting an association between veterans with CAD and PTSD, but noted that medical review revealed that these veterans typically had other risk factors that were more likely etiologies of CAD.  This was believed to be the case for this Veteran as well.  These opinions are not contradicted in the record.

The Veteran himself believes his heart condition is due to either his military service or his service-connected PTSD.  In this regard, the Board acknowledges the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  The lay evidence cannot establish a nexus between the Veteran's heart condition and his military service or his service-connected PTSD.  Therefore, neither direct not secondary service connection is warranted.
In short, for reasons expressed immediately above, the claim of service connection for a heart disease must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



Hypertension

Under Diagnostic Code (DC) 7101, note 1, the term "hypertension" is defined as diastolic blood pressure that is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104.

As a chronic disease listed under 38 C.F.R. § 3.309, hypertension may be presumed to have been incurred in service, if it is manifested to a degree of 10 percent within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record does not contain medical evidence of hypertension from within one year of the Veteran's April 1967 separation.  Instead, it refers to a diagnosis of hypertension in 1992, twenty-five years after the Veteran left service.  Thus, presumptive service connection is not warranted.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

In this case, there is no record of a diagnosis of hypertension during service or any in-service blood pressure readings that would indicate hypertension.  At the time of his separation, the Veteran's blood pressure was 120/80, which does not meet the requirements of hypertension under 38 C.F.R. § 4.104.  This was the highest recorded systolic blood pressure during service.  An April 1966 reading of 114/86 is the highest recorded diastolic blood pressure reading prior to his separation examination.  The Veteran has not alleged and the record does not indicate that he has endured continuous symptoms of hypertension since service.  Thus, the in-service incurrence requirement is not met.

Alternately, service connection for these disabilities may be established by a continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions, such as hypertension, explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  As noted above, the evidence of record suggests an initial onset of hypertension more than twenty years after his separation from service.  The record does not suggest, nor does the Veteran allege, that his hypertension began within one year of his separation from service.  The Board finds that the Veteran did not experience a continuity of symptoms since service.  Therefore, direct service connection is not warranted.

The Veteran has alternatively claimed service connection for hypertension secondary to his service connected PTSD.  As noted above, secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. 512.

As with the heart claim, the record contains a current diagnosis of hypertension and the Veteran is service connected for PTSD.  Thus, the first two requirements for secondary service connection have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected PTSD and the current hypertension.  To this end, the October 2012 examiner, after a review of the claims folder, opined that it was less than likely that the Veteran's claimed condition of hypertension was caused or aggravated by his PTSD.  The accompanying rationale stated that PTSD in itself is not a known cause and in this Veteran's case the diagnosis and treatment was four years after the onset of hypertension treatment.  It was noted that hypertension and PTSD do not depend or feed off each other.  The June 2013 examiner found that the Veteran's hypertension was essential and that was its etiology.  The Veteran's PTSD did not cause any organ damage, as would be necessary to cause or aggravate hypertension.  Therefore, it was concluded that there could be no aggravation or causation from PTSD.  These opinions are not contradicted in the record.

The Veteran himself believes his hypertension is due to either his military service or his service-connected PTSD.  In this case, the question of causation is not the type of immediately observable cause-and-effect relationship contemplated by Jandreau, 492 F.3d 1372.  Thus, the Veteran is not competent to address the etiology of his hypertension and, therefore, the lay evidence is insufficient to establish a nexus between the Veteran's hypertension and his military service or his service connected PTSD.  Thus, neither direct nor secondary service connection is warranted.

For reasons expressed immediately above, the claim of service connection for hypertension must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 54-56.


ORDER

Service connection for diabetes mellitus, to include as due to exposure to Agent Orange or as secondary to service-connected PTSD is denied.

Service connection for heart disease, to include as due to exposure to Agent Orange or as secondary to diabetes mellitus or service-connected PTSD is denied.

Service connection for hypertension, to include as secondary to diabetes mellitus or service-connected PTSD is denied.


REMAND

The Board acknowledges that the Veteran has been afforded a VA examination to evaluate his service-connected PTSD in November 2014.  During the VA examination, it was noted that the Veteran had a very stable relationship with his girlfriend, he had several friends he enjoyed fishing with, and he denied current suicidal ideation.  The examiner found that the Veteran's PTSD was mild.  In April 2017 correspondence, the Veteran's attorney indicated that the Veteran had recently attempted suicide; and was having current relationship troubles.  As it has been over two years since the examination, the Board is concerned the evidence of record may not accurately reflect the current nature and severity of this disability.  Moreover, the Veteran, through his attorney, has described symptoms that suggest the Veteran's disability may have increased in severity since his last examination. 

Consequently, the Board concludes that a contemporaneous examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Relevant to the TDIU claim, the Board notes the TDIU issue is "inextricably intertwined" with the resolution of the increased PTSD rating claim on appeal here, and therefore, it must be fully decided prior to adjudication of the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate all outstanding PTSD treatment records since May 2015.

2.  Notify the Veteran that he may submit lay statements from himself and other individuals who have first-hand knowledge as to the nature, extent and severity of his PTSD symptoms and the impact of the condition on his ability to work. The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded a new VA examination to evaluate his PTSD.  The claims folder should be made available to the respective examiner for review before the examination.  All indicated tests and studies should be conducted at the respective examination.

4.  After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.

5.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC, and provide an opportunity to respond.  The case should then be returned to the Board of further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


